OPINION
PER CURIAM.
In a single trial, a jury convicted appellant of three separate offenses against three separate victims, attempted sexual assault and two aggravated sexual assaults. The jury assessed punishment at confinement for life for each of the aggravated sexual assault cases. The Court of *502Appeals affirmed the conviction. Munoz v. State, 803 S.W.2d 755 (Tex.App.—Houston [14th] 1991).
Appellant raises two grounds for review. However, as is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we refuse appellant’s petition for discretionary review.
MALONEY, J., would grant.